Exhibit 10.1EXECUTION AMENDMENT NUMBER FIVE to the MASTER REPURCHASE AGREEMENT dated as of September 14, 2015 among BARCLAYS BANK PLC and PENNYMAC CORP. and PENNYMAC LOAN SERVICES, LLC and PENNYMAC MORTGAGE INVESTMENT TRUST This AMENDMENT NUMBER FIVE (this “Amendment”) is made as of this 3rd day of May, 2017, by and among Barclays Bank PLC (the “Purchaser” and the “Agent”), PennyMac Mortgage Investment Trust (the “Guarantor”), PennyMac Loan Services, LLC (the “Servicer”) and PennyMac Corp. (the “Seller”), and amends that certain Master Repurchase Agreement, dated as of September 14, 2015, as amended by Amendment Number One, dated as of August 31, 2016, Amendment Number Two, dated as of September 29, 2016, Amendment Number Three, dated as of December 2, 2016 and Amendment Number Four, dated as of March 24, 2017 (as amended, restated, supplemented or otherwise modified from time to time, the “Repurchase Agreement”), by and among the Purchaser, the Agent, the Guarantor, the Servicer and the Seller.
